NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DAVID C. CORSON,
Claimcmt-Appellant,
V.
ERIC K. SHINSEKI,
SE CRETARY OF VETERANS AFFAIRS,
Respondent-Appellee.
2010-7059
Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-2573, Judge Alan G.
Lance, Sr.
ON MOTION
ORDER
The Secretary of Veterans Affairs moves for leave to
file a corrected brief David C. Corson moves for leave to
file a corrected brief and corrected reply brief. The Secre-
tary opposes Corson moves to "dismiss" the Secreta1'y’s
submission and again requests leave to file a corrected
reply brief responding to the Secretary’s corrected brief.

CORSON V. DVA 2
The Secretary has already responded to Corson’s cor-
rected opening brief. Thus, the court denies Corson’s
motion for leave to file a second corrected opening brief.
I-Iowever, the court grants Corson’s motions seeking leave
to file a corrected reply brief responding to the Secretary’s
corrected brief
Accordingly,
IT ls ORDERED THA'r:
(1) The Secretary’s motion for leave to file a corrected
brief is granted
(2) Corson’s motion for leave to file a corrected open-
ing brief is denied.
(3) Corson’s motions for leave to file a corrected reply
brief responding to the Secretary’s corrected brief are
granted The "corrected informal response brief" submit-
ted by Corson with his June 14, 2010 motion shall be
treated as his corrected reply brief
(4) Corson’s motion to “dismiss" the Secretary’s oppo-
sition to his motion is denied.
FoR THE CoURT
Jul- 1 4  /s/ Jan Horbaly
Date J an Horba1y
Clerk
cci David C. Corson
William P. Rayel, Esq.
FlLED
817 "s~s2e‘os.raear
.1uL 14 2010
isn HonaALv
cum